Citation Nr: 1538814	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  10-41 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for myopathic syndrome.

3. Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to January 1994 with additional National Guard service. This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In support of his claim the Veteran testified at an August 2013 hearing before the undersigned Veterans Law Judge at the RO. A copy of the hearing transcript is of record. The Board then denied the Veteran's claim for service connection for hypertension, myopathic syndrome, and diabetes mellitus, type II in a July 2014 decision. 

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court). Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded the issues of service connection for hypertension, myopathic syndrome, and diabetes mellitus, type II back to the Board for further action consistent with the terms of the JMR.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Pursuant to the JMR, the Veteran's military personnel records appear incomplete. In order to properly assess the Veteran's claims, it is necessary to obtain the Veteran's full military personnel records from his service in the National Guard.

Accordingly, the case is REMANDED for the following action:

1. Request all of the Veteran's National Guard service treatment and personnel records from any and all appropriate sources, including the Adjutant General of the Texas National Guard. 

2. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated, and then readjudicate the claims. 

If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




